Citation Nr: 0215236	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  97-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the character of the veteran's discharge constitutes 
a bar to receipt of Department of Veterans Affairs benefits 
other than health care benefits under 38 U.S.C.A. ch. 17.  

(The issues of whether new and material evidence has been 
received to reopen the claim for service connection for a 
right foot disorder and of entitlement to service connection 
for a skin disorder claimed as due to herbicide exposure will 
be the subject of a separate decision).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1985, July 1991, and May 1992 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.

The Board previously issued a decision in July 1997 in which 
it denied the claim.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  Pursuant to VA's motion, by Order dated in 
June 1999, the Court vacated the July 1997 Board decision and 
remanded the case to the Board.  In February 2000, the Board 
remanded the case to the RO for additional development.  The 
case returns to the Board for final appellate review.   

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disorder 
claimed as due to herbicide exposure pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. at 3,105 (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.  In addition, the 
issue of whether new and material evidence has been received 
to reopen the claim for service connection for a right foot 
disorder is deferred and will be addressed in the subsequent 
decision.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's DD214 shows his separation from service in 
August 1969 as honorable.  There is no other available 
service record evidence concerning the nature of discharge 
from service.  


CONCLUSION OF LAW

The character of the veteran's discharge is not a bar to VA 
benefits other than health care benefits under 38 U.S.C.A. 
ch. 17.  38 U.S.C.A. §§ 101(2), 5303 (West 1991); 38 C.F.R. § 
3.12 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  Specifically, the RO 
provided the veteran and his representative with the 
applicable law and regulations and notice as to the evidence 
needed to substantiate his claim in the May 1992 
administrative decision, the February 1993 statement of the 
case, and subsequent supplemental statements of the case 
dated through March 2002.  In addition, the January 2002 
supplemental statement of the case included the relevant 
amended VA regulations.  Moreover, by letter dated in 
February 2002, the RO explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence for the 
appeal, and asked the veteran to submit or authorize VA to 
obtain additional pertinent evidence.  The submissions from 
the veteran received in March 2002 are associated with the 
claims folder.  The Board finds that the RO has afforded the 
veteran all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has made multiple 
requests for records to the National Personnel Records 
Center, as well as requests for records sent directly to the 
service department.  The negative replies received in each 
case are associated with the claims folder.  The Board is 
satisfied that all reasonable attempts to assist the veteran 
with the development of his claim on appeal have been made 
and that the duty to assist is met.  38 U.S.C.A. § 5103A 
(West Supp. 2002).

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the February 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

A veteran is a person who service in the active, military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  If the veteran did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a) (2001).  A discharge under 
honorable conditions is binding on VA as to character of 
discharge. Id.  See 38 U.S.C.A. § 5303.       

In this case, the record includes two DD214s.  The first 
separation record shows the veteran's honorable discharge in 
December 1968 to accept a Warrant Officer appointment.  The 
second separation record shows immediate reenlistment as a 
Warrant Officer and ultimate discharge in August 1969.  The 
DD214 reflects an honorable discharge.  In addition, the RO 
made two separate requests for the service department to 
verify the veteran's periods of service.  The responses 
received in March 1971 and October 1985 verified honorable 
discharge in August 1969.  

The Board notes that the reason for separation listed in the 
DD214 for the August 1969 separation indicates that the 
veteran resigned as an officer for the good of the service.  
Discharge on this basis constitutes a bar to VA benefits.  
38 C.F.R. 
§ 3.12(c).  However, the designation of the discharge as 
honorable by the service department is binding on VA as to 
character of discharge.  38 C.F.R. § 3.12(a).  The Board 
notes that attempts to obtain documents from the National 
Personnel Records Center and the service department 
concerning the underlying circumstances of the veteran's 
discharge have yielded negative results.  In any event, 
because all available service department information reflects 
an honorable discharge, there is no basis for VA to further 
investigate the circumstances under which the veteran was 
separated from service.  Accordingly, the Board finds that 
the character of the veteran's discharge does not constitute 
a bar to receipt of VA benefits.  38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12(a).    



ORDER

The appeal is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

